Exhibit23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Star Bulk Carriers Corp. We hereby consent to theincorporation by referencein this Amendment No. 1 to Registration Statement (File No. 333-153304) on FormF-3 of our report dated March10, 2007, on the financial statements of Star Bulk Carriers Corp. (formerly Star Maritime Acquisition Corp.) (a corporation in the development stage) as of December31, 2006 and for the year ended December31, 2006 and for the period from May13, 2005 (inception) to December31, 2005appearing in the Annual Report on Form 20-F of Star Bulk Carriers Corp. for the year ended December 31, 2007 and to the reference to our Firm under the caption "Experts" in such Registration Statement. /s/ Goldstein Golub Kessler LLP GOLDSTEIN GOLUB KESSLER LLP New York, New York October
